DETAILED ACTION
Allowable Subject Matter


Claims 1-3, 5-16, 18-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites a charging and storage cabinet configured to support and charge a plurality of electronic devices, the charging and storage  cabinet comprising: a frame; a panel secured to the frame, the panel including a body and plurality of apertures extending through the body; a tray assembly configured to support equipment thereon: a support bracket coupled to the tray assembly and configured to engage the panel to support the tray assembly; and an extension connected to the support bracket and extending therefrom, the extension insertable into any aperture of the plurality of apertures to connect the tray assembly to the body of the panel in any location as desired, wherein the tray assembly includes a locator pin connected to the support bracket away from the extension, the locator pin insertable into any of the apertures to limit vertical and horizontal movement of the tray assembly with respect to the panel.
2.	Claim 8 recites a charging and storage cabinet configured to support and charge a plurality of electronic devices, the charging and storage cabinet comprising: a frame, a panel secured to the frame, the panel including a body and plurality of apertures. extending through the body. a tray configured to support equipment thereon: a support bracket coupled to the tray and configured to engage the panel to support the tray and 
3.	Claim 15 recites a charging and storage cart comprising: a frame supported by a plurality of wheels; a shelf supported by the frame and configured to support an electronic device therein; a panel secured to the frame, the panel including a body and plurality of apertures extending into the body; and a tray assembly removably connectable to the panel, the tray assembly comprising: a tray configured to support equipment thereon; a support bracket coupled to the tray and configured to engage the panel to support the tray assembly; and an extension connected to the support bracket and extending therefrom, the extension insertable into any aperture of the plurality of apertures to connect the tray to the body of the panel in any location as desired, the extension including: a shaft connected to the support bracket and extending away from the support. bracket, the shaft having a shaft diameter, and ahead connected to the shaft, the head having a head diameter larger than the shaft diameter.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614